Citation Nr: 0948835	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  02-15 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for erythema multiforme.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps Reserve from 
April 1980 to April 1986.  He had a period of active duty for 
training (ACDUTRA) from July 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

During the pendency of this appeal, the appellant relocated 
to Cheyenne, Wyoming; accordingly, the Cheyenne RO has 
assumed jurisdiction of the case.

This appeal was previously before the Board in March 2004, at 
which time the Board denied service connection for erythema 
multiforme.  The appellant appealed the Board's March 2004 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a March 2006 Order, the Court vacated the 
Board's March 2004 decision and remanded the matter in order 
for the appellant to be scheduled for a Travel Board hearing.  
In September 2007, the appellant requested a video-conference 
hearing in lieu of a Travel Board hearing, and, in October 
2007, he testified before the undersigned Veterans Law Judge 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

The Board in December 2007 issued a decision denying the 
claim.  However, by a Joint Motion for Remand (Joint Motion) 
approved by a December 2008 order of the U.S. Court of 
Appeals for Veterans Claims, the December 2007 Board decision 
was vacated.  The case is accordingly again before the Board 
for remand in compliance with the Joint Motion.  

The appeal is REMANDED directly to the RO, based on the 
Veteran's being represented by a private attorney.  VA will 
notify the appellant when further action is required.


REMAND

As the Joint Motion noted, the presumption of aggravation is 
not applicable for periods of active duty for training, such 
as the Veteran's period of ACDUTRA from August 1, 1980, 
through December 7, 1980, and hence service connection of the 
Veteran's erythema multiform on the basis of aggravation 
during that period of ACDUTRA can only be sustained based on 
the preponderance of the evidence favoring a permanent 
increase in severity during that ACDUTRA period, or the 
evidence being in equipoise.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

By the Joint Motion, the parties agreed that a VA examination 
opinion obtained in June 2003 was inadequate because the 
examiner opined that "it is not as least as likely as not 
that this Veteran's erythema multiform was aggravated  beyond 
its natural progression by his participation in the 
military."  The Joint Motion pointed out that this was the 
wrong standard, and the examiner should have instead opined 
whether the disease increased beyond its natural progress 
during the period of ACDUTRA, rather than because of  his 
participation in ACDUTRA, citing 38 C.F.R. § 3.303(a).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to provide any additional evidence 
or information which may assist in 
corroborating his assertion of permanent 
increase in severity of his erythema 
multiforme during his period of ACDUTRA 
from August 1, 1980, through December 7, 
1980.  All records and responses received 
should be associated with the claims file, 
and any indicated development should be 
undertaken, to the extent reasonable.  

2.  Then, the Veteran should undergo an 
appropriate VA examination to address the 
nature and etiology of any current erythema 
multiforme.  The claims file must be provided 
to the examiner for review prior to the 
examination.  Any indicated necessary tests or 
studies should be conducted.  The examiner 
should address the following:

a.  To what current degree is erythema 
multiforme present?

b.  If erythema multiforme is present, is 
it at least as likely as not (i.e., to a 
50-50 degree of probability) that the 
disorder was aggravated (permanently 
increased in severity) beyond its natural 
course during the Veteran's period of 
active duty for training (ACDUTRA) from 
August 1, 1980, through December 7, 1980.  
In answering this question, relevant 
records should be reviewed, including 
those of his hospitalization at a Naval 
hospital beginning one day into that 
period of ACDUTRA, with a reported history 
at that time of additional lesions ten 
days prior.  The examiner should note, in 
this regard, that a prior VA examination 
opinion in June 2003 was held to be 
erroneous because it addressed whether 
aggravation of the erythema multiforme was 
caused by his participation in ACDUTRA 
(wrong standard), rather than whether an 
aggravation (permanent increase in 
severity) of the erythema multiforme 
occurred during the period of ACDUTRA 
(correct standard).  In answering this 
question, the examiner should note and 
address records of medical treatment prior 
to, during, and after the period of 
ACDUTRA, to the extent pertinent.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  The examiner should provide complete 
explanations for his/her opinions.  If any 
opinion cannot be rendered without resort 
to speculation, the examiner should 
explain why that is so.

3.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
is not granted to the Veteran's satisfaction, 
he and his representative should be provided 
with an SSOC and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

